Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 29, 2021

                                      No. 04-21-00207-CV

                                       Eduardo AQUINO,
                                           Appellant

                                                 v.

                                        Piedad AQUINO,
                                            Appellee

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19584
                        The Honorable Monique Diaz, Judge Presiding


                                         ORDER

Sitting:       Luz Elena D. Chapa. Justice
               Irene Rios, Justice
               Beth Watkins, Justice

        Appellee’s brief was originally due October 1, 2021. After the court granted two
extensions, the brief was due December 1, 2021. Appellee has filed an unopposed motion for a
sixty-day extension because the parties are currently engaged in settlement discussions to resolve
their dispute and are scheduled for a mediation on December 24, 2021.

        We grant the extension of time to file appellee’s brief and order appellee to file her brief
or a motion that disposes of the appeal in accordance with Texas Rule of Appellate Procedure
42.1 not later than January 31, 2022. The parties are further ordered to file a status report
advising the court of the status of settlement negotiations not later than December 30, 2021. Any
further requests for extensions of time will be disfavored.




                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2021.


                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court